Citation Nr: 0518860	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
bilateral hands and right knee (previously classified as 
arthralgia, migratory rheumatoid), currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from April 1943 until November 
1945 and from May 1951 until February 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

This matter was previously before the Board in June 2004.  At 
that time, a remand was ordered to accomplish additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103.

Following a careful review of the claims file, the Board 
regrettably determines that a remand is necessary prior to 
adjudication of the appeal.  Indeed, it is noted that, per 
the Board's remand instructions in June 2004, the RO was to 
send the veteran a notice letter apprising him of the 
information and evidence needed to substantiate his increased 
rating claim.  That June 2004 remand observed that the 
veteran had incorrectly received VCAA notice as to service 
connection, when a letter addressing his increased rating 
claim was required.  

Following the June 2004 Board remand, the RO sent the veteran 
another VCAA notice letter later that month.  However, that 
letter replicated the error of previous communications in 
that it again provided the criteria for establishing service 
connection.  The veteran is already service-connected for his 
osteoarthritis of the bilateral hands and right knee.  His 
claim is that of entitlement to an increased rating.  Because 
the June 2004 notice letter failed to discuss the specific 
claim on appeal, proper notice under the VCAA and Quartuccio 
has not been afforded.  

The Board notes that the issue on appeal has been the subject 
of an earlier remand.  However, for the reasons articulated 
above, a remand is simply unavoidable here.  Indeed, the 
Board is obligated by law to ensure that the RO complies with 
its directives.  "[A] remand by . . . the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  In other words, where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim of entitlement to an increased 
rating for osteoarthritis of the 
bilateral hands and right knee 
(previously arthralgia, migratory 
rheumatoid arthritis) and inform him of 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain on his behalf.  Such 
letter should not list the elements of a 
service connection claim but rather 
should specifically address the issue on 
appeal, entitlement to an increased 
rating.  The veteran should also be 
advised to send to VA all evidence in his 
possession which pertains to the appeal.  

2.  If any additional evidence is 
received, then the RO must readjudicate 
the issue on appeal, to include whether 
separate compensable ratings are 
warranted for each affected joint.  The 
RO must consider all evidence received 
since issuance of the most recent 
Supplemental Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).



 Department of Veterans Affairs


